DETAILED ACTION
This communication is in response to the amendment filed 2/23/22 in which claims 1, 9, 17, 20 were amended, claims 4, 5, 12, 13, 19 were canceled, and claims 21-25 were newly presented. Claims 1-3, 6-11, 14-18, and 20-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to the amended independent claim features, Applicant argues:
The art of record fails to disclose, teach, or suggest the claimed multi-step process where the user first selects the particular base font from a plurality of fonts and then the personalization parameters are applied to this selected base font. 
The Office Action indicates the selection of the base font is disclosed by Blades. In particular the Office Action refers to paragraph 46 to disclose this feature. Paragraph 46 of Blades describes a process for selecting font characteristics for graphically editing textual information. The font characteristics include font style, color, bold on/off, italics on/off, etc. The selected font characteristics define the font used to edit textual information and a personalization parameter is not then applied to the defined font. In other words, the font selection is the final step with respect to the font. Thus, what is described in Blades is a final result with respect to the defined font, not a selection of a base font to which further processing is applied (by applying a personalization parameter) to obtain a personalized font. 
In fact, none of the applied references disclose, teach, or suggest the selection of a base font from a plurality of base fonts to which a personalization parameter is subsequently applied to create a personalized font. It is only through hindsight obtained from applicant's disclosure that one would be motivated to utilize a base font selection from a plurality of base fonts as the basis for applying a personalization parameter.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 6, 8-11, 14, 16, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bhupalam, Neural Style Transfer For Fonts, Int’l Journal of Eng’g Research in Computer Science and Eng’g (IJERCSE), Vol. 5, Issue 10 (published Oct. 2018) in view of Escher (US 2012/0001922 A1; published Jan. 5, 2012) and Rajashekara (US 2017/0091155 A1; published Mar. 30, 2017).
Regarding claim 1, Bhupalam discloses [a] personalized font system, the system comprising: (Bhupalam describes an approach to generate new fonts by using neural style transfer using deep learning methods for use in mobile applications)
a personalized font creation engine comprising [a font template module and] a style application module, [the font template module including a plurality of base fonts]; (Bhupalam, Section III, describes a convolutional neural network to determine the contents of the content image and features maps of style image to generate a font using style transfer (the claimed personalized font creation engine is interpreted as a software module and therefore is not interpreted as a means-plus-function limitation, because the engine is executed by instructions in the memory as further claimed)
instructions stored in the memory that, when executed by the processor, configure the processor to; 
obtain a font template [by presenting a plurality of base fonts to a user from the font template module, receiving a selection of one of the plurality of base fonts, and designating the selected one of the plurality of fonts as the obtained font in response to the selection]; (Bhupalam, Section II.A. content image)
receive at least one personalization parameter for a user; and (Bhupalam, Section II.B. Style image)
applying, by the personalized font creation engine, the at least one personalization parameter to the [selected one of the plurality of base fonts designated as the] font template using the style application module to create a personalized font for the user; and (Bhupalam, Section II.C., final image).
Although Bhupalam discusses neural style transfer in the context of mobile applications, Bhupalam does not expressly disclose a user interface configured to receive instructions from a user; a memory; a processor coupled to the memory and storing the personalized font in the memory. However, Escher describes a method for creating and sharing personalized fonts on a client such as a computer having a font creation user interface, the computer includes a processor, a memory, and instructions in the form of a software application. Figure 7, 8, paragraphs 95, 157-158. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Escher to provide a user interface because doing so would enable the user to specify the style image and content image as taught by Bhupalam. Escher further describes caching the generated font packages at the local client in a local memory. See paragraph 139. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhupalam to cache the stylized font locally because doing so would optimize bandwidth consumption and accelerate font display. See Escher, paragraph 139.
Bhupalam teaches applying neural style transfer to rendered textual characters (“plurality of base fonts”) in a content image. Yet, Bhupalam does not expressly disclose a font template module including a plurality of base fonts, presenting a plurality of base fonts to a user from the font template module, receiving a selection of one of the plurality of base fonts, and designating the selected one of the plurality of fonts as the obtained font in response to the selection. However, Rajashekara teaches rendering a plurality of font typeface preview elements as representations of the fonts in a font selection menu, receiving an indication of a selection of a font, and transmitting a font file including a plurality of glyphs in the typeface of the selected font to the client. See paragraphs 6-7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhupalam to generate the content image with its rendered glyphs based on a user font selection. Doing so would allow rendering the plurality of glyphs rather than downloading all of the available fonts to the client. Rajashekara, paragraph 7. 
Claims 9 and 17 are method and CRM claims corresponding to claim 1 and are similarly rejected.

Regarding claim 2, Bhupalam, in view of Escher and Rajashekara, discloses the invention of claim 1 as discussed above. Bhupalam does not particularly disclose wherein the instructions stored in the memory, when executed by the processor, further configure the processor to: identifying at least one target device for a text message from the user; sharing the personalized font with the at least one target device; and sending the text message from the user to the at least one target device for display by the at least one target device in the personalized font of the user. However, Escher teaches a method whereby a font author creates and shares a personalized bitmap font to another user’s device in order to display a text on the user’s device, the text being rendered with a font depending on the bitmap file. Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhupalam to share the stylized font generated by an author. Doing so would allow other users to display text as intended by the author.
Claims 10 and 18 are method and CRM claims corresponding to claim 2 and are similarly rejected.

Regarding claim 3, Bhupalam, in view of Escher and Rajashekara, discloses the invention of claim 2 as discussed above. Bhupalam does not particularly disclose a target device including a cache, a second processor, and a display, wherein the second processor is configured to: store the personalized font in cache of the at least one target device; receive the text message from the user at the least one target device; retrieve the personalized font from the cache of the at least one target device in response to receiving the text message; and display the text message on the display of the at least one target device in the personalized font of the user. However, Escher, paragraphs 134-140, teaches a message recipient receiving, caching, and retrieving a personalized font to display a message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhupalam to incorporate the teachings of Escher. Doing so would enable the IM terminal functioning as a receiving terminal of a session message to display the literal contents of the message using a font referenced by the message.
Claim 11 is a CRM claim corresponding to claim 3 and is similarly rejected.

Regarding claim 6, Bhupalam, in view of Escher and Rajashekara, discloses the invention of claim 1 as discussed above. Bhupalam further discloses wherein the at least one personalization parameter is an image selected by the user (Bhupalam, Section II.B. Style image).
Claims 14 and 21 are method and CRM claims corresponding to claim 6 and are similarly rejected.

Regarding claim 8, Bhupalam, in view of Escher and Rajashekara, discloses the invention of claim 1 as discussed above. Bhupalam further discloses wherein the style application module is a Neural Style Transfer (NST) module (see Bhupalam, Section II).
Claims 16 and 20 are method and CRM claims corresponding to claim 8 and are similarly rejected.

Claims 7, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhupalam, Escher, and Rajashekara as applied to claims 6 and 14 above, and further in view of Jarvis, Dan, How Does Prisma Work? (published Oct. 30, 2016) (available at https://daj.medium.com/how-does-prisma-work-f434273da92a).

Regarding claim 7, Bhupalam, in view of Escher and Rajashekara, discloses the invention of claim 6 as discussed above. Bhupalam teaches the use of a camera image obtained by a mobile app (Prisma) to stylize a font using neural style transfer. Yet, Bhupalam does not expressly disclose wherein the user selects the image using a mobile device having a camera and the instructions further configure the processor to: capture the image with the camera of the mobile device. However, Jarvis describes how the Prisma mobile app applies filters to any photographs captured by a user on the mobile device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhupalam to incorporate the teachings of Jarvis to utilize a phone camera to capture the photograph that is used as a style or content image. Doing so would be consistent with the use of the Prisma app discussed by Bhupalam.
Claims 15 and 22 are method and CRM claims corresponding to claim 7 and are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178